         Case 4:17-cv-03440-DMR Document 119 Filed 11/23/20 Page 1 of 5


 1   QUINN EMANUEL URQUHART &                      MARTON RIBERA SCHUMANN & CHANG
     SULLIVAN, LLP                                 LLP
 2     David Eiseman (Bar No. 114758)                Hector Ribera (221511)
       davideiseman@quinnemanuel.com
 3   50 California Street, 22nd Floor                hector@martonribera.com
     San Francisco, California 94111                 Ryan J. Marton (223979)
 4   Telephone:     (415) 875-6600                   ryan@martonribera.com
     Facsimile:     (415) 875-6700                   Carolyn Chang (217933)
 5                                                   carolyn@martonribera.com
     QUINN EMANUEL URQUHART &                      548 Market Street, Suite 36117
 6   SULLIVAN, LLP                                 San Francisco, California 94104
       Ryan S. Goldstein (Bar No. 208444)
 7     ryangoldstein@quinnemanuel.com              Telephone: (415) 360-2511
     865 S. Figueroa St., Floor 10
 8   Los Angeles, California 90017                 Attorneys for Plaintiff SEMICAPS Pte Ltd.
     Telephone:     (213) 443-3000
 9   Facsimile:     (213) 443-3100
10   QUINN EMANUEL URQUHART &
     SULLIVAN, LLP
11    Jared W. Newton (admitted pro hac vice)
      jarednewton@quinnemanuel.com
12    K. Kevin Chu (admitted pro hac vice)
       kevinchu@quinnemanuel.com
13   1300 I Street, NW, Suite 900
     Washington, D.C. 20005
14   Telephone:     (202) 538-8000
     Facsimile:     (202) 538-8100
15
     MINAMINO LAW OFFICE, PLLC
16     Koichiro Minamino (admitted pro hac vice)
       mick@minaminolaw.com
17   1300 I Street, NW
     Washington, D.C. 20005
18   Telephone:     (202) 777-3638
19   Attorneys for Defendants Hamamatsu
     Corporation et al.
20
                                UNITED STATES DISTRICT COURT
21
                             NORTHERN DISTRICT OF CALIFORNIA
22
     SEMICAPS PTE LTD.                             Case No: 17-cv-3440-DMR
23

24                        Plaintiff,               STIPULATION AND ORDER
            v.                                     REGARDING DEADLINE TO
25                                                 SUPPLEMENT INFRINGEMENT AND
     HAMAMATSU PHONTONICS K.K.,                    INVALIDITY CONTENTIONS
26   HAMAMATSU CORPORATION, and
     PHOTONICS MANAGEMENT CORP.,
27

28                        Defendants.
                                                                      Case No. 17-cv-03440-DMR
       STIPULATION AND ORDER REGARDING DEADLINE TO SUPPLEMENT INFRINGEMENT AND INVALIDITY
                                                                                CONTENTIONS
            Case 4:17-cv-03440-DMR Document 119 Filed 11/23/20 Page 2 of 5


 1           Pursuant to Civil Local Rules 6-2 and 7-12, the parties, by and through their Counsel, hereby
 2   stipulate to extend the deadline to supplement their respective Infringement and Invalidity
 3   Contentions to December 18, 2020. Pursuant to the deadlines set forth in the Case Management
 4   Order (Dkt. 48), the parties exchanged Infringement Contentions on May 15, 2019, and Invalidity
 5   Contentions on July 1, 2019. The parties seek to further supplement their respective Infringement
 6   and Invalidity Contentions in order to accommodate the production of additional documentation and
 7   source code. The parties agree to limit their supplemental contentions to additional evidence and
 8   citations, and the parties will not be presenting new theories.
 9           The parties have previously stipulated to extend the deadline for Hamamatsu Corporation and
10   Photonics Management System to respond to the Complaint by 90 days, and to further extend the
11   deadline by four weeks the time for Defendants to respond to the Complaint. The parties later
12   stipulated to extend the deadline by one week for Defendants to answer the Complaint after the
13   Court’s denial of the motion to dismiss. The parties stipulated to extend by one week the time for
14   Plaintiff to file its reply brief in support of its claim construction positions. The parties also
15   stipulated to moving the deadlines for completing discovery and filing dispositive motions. The
16   parties have not made any other requested extensions and this stipulation affects only those recited
17   that have been set by the Court.
18

19   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
20

21    Respectfully submitted,                              Dated: November 20, 2020
22
      By:     /s/ David Eiseman                            By:      /s/ Ryan J. Marton
23
      QUINN EMANUEL URQUHART &                             MARTON RIBERA SCHUMANN & CHANG
24    SULLIVAN, LLP                                        LLP
        David Eiseman (Bar No. 114758)
25      davideiseman@quinnemanuel.com
      50 California Street, 22nd Floor                     HECTOR RIBERA (221511)
26    San Francisco, California 94111                      hector@martonribera.com
      Telephone:     (415) 875-6600                        RYAN J. MARTON (223979)
27    Facsimile:     (415) 875-6700                        ryan@martonribera.com

28                                               2                     Case No. 17-cv-03440-DMR
        STIPULATION AND ORDER REGARDING DEADLINE TO SUPPLEMENT INFRINGEMENT AND INVALIDITY
                                                                                 CONTENTIONS
         Case 4:17-cv-03440-DMR Document 119 Filed 11/23/20 Page 3 of 5


     QUINN EMANUEL URQUHART &                      CAROLYN CHANG (217933)
 1   SULLIVAN, LLP                                 carolyn@martonribera.com
       Ryan S. Goldstein (Bar No. 208444)          548 Market Street, Suite 36117
 2     ryangoldstein@quinnemanuel.com
     865 S. Figueroa St., Floor 10                 San Francisco, California 94104
 3   Los Angeles, California 90017                 Telephone: (415) 360-2511
     Telephone:     (213) 443-3000
 4   Facsimile:     (213) 443-3100                 Attorneys for Plaintiff SEMICAPS Pte Ltd.
 5   QUINN EMANUEL URQUHART &
     SULLIVAN, LLP
 6    Jared W. Newton (admitted pro hac vice)
      jarednewton@quinnemanuel.com
 7    K. Kevin Chu (admitted pro hac vice)
       kevinchu@quinnemanuel.com
 8   1300 I Street, NW, Suite 900
     Washington, D.C. 20005
 9   Telephone:     (202) 538-8000
     Facsimile:     (202) 538-8100
10
     MINAMINO LAW OFFICE, PLLC
11     Koichiro Minamino (admitted pro hac vice)
       mick@minaminolaw.com
12   1300 I Street, NW
     Washington, D.C. 20005
13   Telephone:     (202) 777-3638
14   Attorney for Defendants Hamamatsu
     Corporation et al.
15

16

17

18

19

20

21

22

23

24

25

26

27

28                                              3                     Case No. 17-cv-03440-DMR
       STIPULATION AND ORDER REGARDING DEADLINE TO SUPPLEMENT INFRINGEMENT AND INVALIDITY
                                                                                CONTENTIONS
         Case 4:17-cv-03440-DMR Document 119 Filed 11/23/20 Page 4 of 5


 1                                          ORDER
 2            PURSUANT TO THE PARTIES’ STIPULATION, IT IS SO ORDERED.
 3
                                                               ISTRIC
 4                                                        TES D      TC
     Dated: November 23, 2020              By:          TA




                                                                               O
                                                   Honorable Donna M. Ryu




                                                   S
 5




                                                                                U
                                                  ED
                                                   Judge of the United States District Court




                                                                                 RT
                                                                       DERED




                                              UNIT
 6                                                             O OR
                                                       IT IS S




                                                                                        R NIA
 7

 8                                                                       M. Ryu




                                              NO
                                                                onna
                                                        Judge D




                                                                                       FO
 9




                                                 RT




                                                                                   LI
                                                       ER



                                                   H




                                                                                   A
10                                                          N                      C
                                                                D IS T IC T   OF
11                                                                    R

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                               4                     Case No. 17-cv-03440-DMR
        STIPULATION AND ORDER REGARDING DEADLINE TO SUPPLEMENT INFRINGEMENT AND INVALIDITY
                                                                                 CONTENTIONS
          Case 4:17-cv-03440-DMR Document 119 Filed 11/23/20 Page 5 of 5


 1                           ATTESTATION IN CONCURRENCE OF FILING
 2          In accordance with the Northern District of California’s General Order No. 45, Section X.(B),
 3   I, David Eiseman, attest that concurrence in the filing of this document has been obtained from each
 4   of the other signatories who are listed on the signature pages.
 5

 6   Dated: November 20, 2020                              By:   /s/ David Eiseman
                                                                   David Eiseman
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                               5                     Case No. 17-cv-03440-DMR
        STIPULATION AND ORDER REGARDING DEADLINE TO SUPPLEMENT INFRINGEMENT AND INVALIDITY
                                                                                 CONTENTIONS
